Citation Nr: 0210553	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to burial benefits, to include plot allowance and 
transportation expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The servicemember served on active merchant marine duty 
during World War II.  He died in December 1996.  The 
appellant is the servicemember's daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO). 


FINDING OF FACT

At the time of his death in December 1996, the servicemember 
was not in receipt of nonservice-connected pension benefits 
or service-connected disability benefits; he had never made a 
claim for any such benefits, nor was he hospitalized at a VA 
facility or in transit thereto or from for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, including 
plot allowance and transportation expenses, have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.1600 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  Following 
the RO's determinations of the appellant's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to burial 
benefits, to include plot allowance and transportation 
expenses.  The Board finds that the statement and 
supplemental statements of the case provided the appellant 
with adequate notice of what the law requires to award 
entitlement to burial benefits, to include plot allowance and 
transportation expenses.  The appellant was further provided 
adequate notice that VA would help her secure evidence in 
support of this claim if she identified that evidence.  The 
statement and supplemental statements of the case also 
provided notice to the appellant of what the evidence of 
record revealed.  Additionally, they provided notice of what 
the remaining evidence showed, including any evidence 
identified by the appellant.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award burial benefits, 
to include plot allowance and transportation expenses, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2307; 38 C.F.R. §§ 3.1601 - 3.1610 (2001).  

In the instant case, the servicemember died in December 1996.  
At the time of the servicemember's death, service connection 
was not in effect for any disorder.  Indeed, the appellant 
does not contend that the servicemember's death was due to 
service.  The servicemember's personnel records indicate he 
was discharged from active duty due to the end of 
hostilities; there is no indication that he was discharged 
due to any disability incurred in service.  The death 
certificate indicates that the servicemember died of natural 
causes; the specific cause was not furnished.  

If a veteran's death is not service-connected, an amount may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or 3) the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The evidence of record indicates that the servicemember was 
not in receipt of VA compensation or pension, there is no 
record that he ever submitted a claim for such benefits, and 
the servicemember's body was not being held by the State.  

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (transfer) to 
a non-VA facility for hospital care under the authority of 38 
U.S.C. § 1703 (West 1991 & Supp. 2002) (pertaining to non-VA 
facilities which have contracted with VA to furnish hospital 
care or medical services); authorized admission (transfer) to 
a nursing home for nursing home care at the expense of the 
United States; or authorized admission (transfer) to a State 
nursing home for nursing home care with respect to which 
payment is authorized under law.  38 U.S.C. § 2303(a)(2); 38 
C.F.R. § 3.1600(c).  The term "VA facility" means 
facilities over which VA has direct jurisdiction; government 
facilities for which VA contracts; and public or private 
facilities at which VA provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3) (West 1991).  When a veteran 
while traveling under proper prior authorization and at VA 
expense to or from a specified place for the purpose of 
examination, treatment, or care dies enroute, burial, 
funeral, plot, interment, and transportation expenses will be 
allowed as though death occurred while properly hospitalized 
by VA.  38 C.F.R. § 3.1605 (2001).

The servicemember died while hospitalized in a private 
hospital, which was not at VA expense, after being a patient 
in a private nursing home, also not at VA expense, and did 
not die enroute to or from a specified place for examination, 
treatment, or care.

The appellant contends that although the servicemember died 
at a private hospital, it was under VA authority as a VA 
doctor instructed the nursing home at which the servicemember 
resided, to send the servicemember to the nearest hospital 
when he became ill and required hospitalization.  A statement 
from a nurse at the nursing facility indicated that the VA 
hospital was called to inform them that the servicemember 
needed immediate hospitalization.  VA instructed that the 
servicemember be sent to the nearest hospital.  Nevertheless, 
this does not constitute proper hospitalization by VA, as 
there is no indication that arrangements were made to 
transfer the servicemember to a VA facility or that VA 
authorization for the private hospitalization had been 
applied for.  Additionally, although evidence shows that the 
servicemember had been treated at a VA medical facility prior 
to his death, it is not shown that the servicemember was 
properly hospitalized by VA at the time of his death.

For reasons similar to those set out above, the appellant is 
also not entitled to a plot allowance.  The requirements for 
eligibility for a burial allowance have not been met, and the 
servicemember was not buried in a state or national cemetery.  
38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  
Additionally, the record shows that the servicemember was not 
discharged from service for a disability incurred or 
aggravated during the line of duty.  38 C.F.R. § 
3.1600(f)(3).

Additionally, as the servicemember did not die as the result 
of a service-connected disability or at the time of his death 
was in receipt of disability compensation, and was not buried 
at a national cemetery, transportation expenses are not 
warranted.  38 C.F.R. § 3.1600(g).

Based on the foregoing, entitlement to burial benefits, to 
include plot allowance and transportation expenses, is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the servicemember's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Burial benefits, to include plot allowance and transportation 
expenses, are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

